 

Case 1:19-cv-08037-GBD Document 39 Filed 06/01/20 Page 1 of 1

 

Sanaa

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ATLANTIC PACIFICLINES INC, * [OC #
° ” DATE FILED) N94 2 029
Plaintiff, .
ORDER

-against-
19 Civ. 8037 (GBD)
NORTH AMERICAN CARGO, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from June 10, 2020 to August 19, 2020 at 9:45 am.

Dated: New York, New York
June 1, 2020

SO ORDERED.

Brug Did
RG

a . DANIELS
ited States District Judge

 
